Daniel, J.
delivered the'Opinion of the Court:
The Act of Assembly of 1793, c. 16, % 8, makes it the duty of the Clerk op the return of an origina} attachment, “ to caSKe the same, by public advertisement, to be made known for three months next after the return made as aforesaid,’ and the Court cannot enter final judgment un-*93íil Ais species of notice is given. But when the Act is complied with, the judgment of the Court is final. This advertisement is in lieu of personal notice, ⅝« two nihils on a seine facias are considered notice. The Act of 177/ makes use of these words, “ Anv perspn whose estate is attached, may, by himself or agent, at any time before final judgment entered, or writ pf inquiry executed, upon giving special bail, replevy the estate sp attached and plead to issue.” From an examination of the above mentioned Acts of Assembly, it does appear to my mind, the Legislature considered a final judgment on an attachment in the same light as a final judgment in any other case.
Judgment for Plaintiff.